  Case 19-07124      Doc 23     Filed 06/11/19 Entered 06/11/19 10:41:04          Desc Main
                                  Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
JAMES D. JOB,                                 )   NO.: 19-07124
                                              )
         Debtor,                              )   CHAPTER 13
                                              )
                                              )   JUDGE: JANET S. BAER
                                              )   (Kane County)


                                   NOTICE OF MOTION

TO: SEE ATTACHED ADDRESSES

       PLEASE TAKE NOTICE THAT ON June 28, 2019 at 9:30 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Janet S. Baer, U.S. Bankruptcy Judge,
Kane County Courthouse, 100 South Third Street, Room 240, Geneva, Illinois 60134, and shall
then and there present the attached Motion and at which time you may appear if you so desire.

                                     CERTIFICATION

       I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 North
Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on June 11, 2019, with proper postage prepaid.

                                                     McCalla Raymer Leibert Pierce,
                                                     LLC

                                                     /s/Toni Townsend
                                                     Toni Townsend
                                                     ARDC# 6289370

                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088



   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 19-07124        Doc 23      Filed 06/11/19 Entered 06/11/19 10:41:04      Desc Main
                                     Document     Page 2 of 5


                              NOTICE OF MOTION ADDRESSES

To Trustee:                                               by Electronic Notice through ECF
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

To U.S. Trustee:                                          by Electronic Notice through ECF
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

To Debtor:                                                Served via U.S. Mail
James D. Job
3005 Scenicwood Lane
Woodridge, Il 60517

To Co-Debtor:                                             Served via U.S. Mail
Nancy Job
3005 Scenicwood Ln
Woodridge, IL 60517

To Attorney:                                              by Electronic Notice through ECF
John J Lynch
Lynch Law Offices, P.C.
1011 Warrenville Road, Suite 150
Lisle, IL 60532

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-07124          Doc 23   Filed 06/11/19 Entered 06/11/19 10:41:04          Desc Main
                                    Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
JAMES D. JOB,                                   )   NO.: 19-07124
                                                )
         Debtor,                                )   CHAPTER 13
                                                )
                                                )   JUDGE: JANET S. BAER
                                                )   (Kane County)


   MOTION TO MODIFY THE AUTOMATIC STAY AND CO-DEBTOR
                          STAY

         NOW COMES U.S. Bank National Association by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay and Co-Debtor Stay

heretofore entered on the property located at 3005 Scenicwood Ln, Woodridge, Illinois 60517 be

Modified stating as follows:

   1.       On March 14, 2019, the above captioned Chapter 13 was filed.

   2.       On May 24, 2019, the above captioned Chapter 13 was confirmed.

   3.       U.S. Bank National Association services the first mortgage lien on the property

            located at 3005 Scenicwood Ln, Woodridge, Illinois 60517.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to U.S. Bank National Association. Post-petition payments are

            $1,344.62.

   5.       As of June 4, 2019, the post-petition mortgage payments are due and owing for April

            1, 2019. The default to U.S. Bank National Association is approximately $4,033.86

            through June 2019. Another payment will come due July 1, 2019 in the amount
Case 19-07124       Doc 23   Filed 06/11/19 Entered 06/11/19 10:41:04           Desc Main
                               Document     Page 4 of 5


       $1,344.62 making the total default $5,378.48.

 6.    The plan is in material default.

 7.    Documentation provided is in support of right to seek a lift of stay and foreclosure if

       necessary.

 8.    U.S. Bank National Association also seeks to modify the stay as to co-debtor Nancy

       Job pursuant to 11 U.S.C. §1301(a).

 9.    U.S. Bank National Association continues to be injured each day it remains bound by

       the Automatic Stay.

 10.   U.S. Bank National Association is not adequately protected.

 11.   The property located at 3005 Scenicwood Ln, Woodridge, Illinois 60517 is not

       necessary for the Debtor's reorganization.

 12.   The Debtor has no equity in the property for the benefit of unsecured creditors.

 13.   Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The

       promissory note is either made payable to Creditor or has been duly indorsed.

       Creditor, directly or through an agent, has possession of the promissory note.

       Creditor is the original mortgagee or beneficiary or the assignee of the mortgage or

       deed of trust.

 14.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 19-07124       Doc 23     Filed 06/11/19 Entered 06/11/19 10:41:04            Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, U.S. Bank National Association respectfully prays that the Automatic

Stay and Co-Debtor Stay on the property located at 3005 Scenicwood Ln, Woodridge, Illinois

60517, be modified and that Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave

be granted to U.S. Bank National Association to proceed with nonbankruptcy remedies including

foreclosure, and for such other and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Toni Townsend
                                                     Toni Townsend
                                                     Illinois Bar No. 6289370
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
